

116 S2977 RS: Venezuela Defense of Human Rights and Civil Society Extension Act of 2019
U.S. Senate
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 364116th CONGRESS1st SessionS. 2977IN THE SENATE OF THE UNITED STATESDecember 4, 2019Mr. Menendez (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, without amendmentA BILLTo extend the termination of sanctions with respect to Venezuela under the Venezuela Defense of
			 Human Rights and Civil Society Act of 2014.
	
 1.Short titleThis Act may be cited as the Venezuela Defense of Human Rights and Civil Society Extension Act of 2019. 2.Extension of termination of sanctions with respect to VenezuelaSection 5(e) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278; 50 U.S.C. 1701 note) is amended by striking December 31, 2019 and inserting December 31, 2021.December 17, 2019Reported without amendment